PER CURIAM.
Daniel Maglio has appealed a trial court order summarily denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse the trial court’s order for the reason that it lacked jurisdiction to enter it while Maglio’s direct appeal of his conviction and sentence was pending. We remand to the trial court for it to stay further proceedings on the motion until the appeal is resolved, as we view this as the better practice in these circumstances. See Perez v. State, 834 So.2d 882 (Fla. 4th DCA 2002).
GUNTHER, KLEIN and STEVENSON, JJ., concur.